DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 08/10/2022.
Claims 1-18 have been amended and are hereby entered.
Claims 1-18 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Response to Arguments
Applicant’s arguments, see page 21, filed 08/10/2022, with respect to the 35 U.S.C. 112(a) rejections of claims 1-11 and 13-17 have been fully considered and are persuasive. Applicant’s amendments to the claims remove the limitation at issue in claims 1 and 13. The 35 U.S.C. 112(a) rejections of claims 1-11 and 13-17 have been withdrawn. 
Applicant’s arguments, see page 21, filed 08/10/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-11 and 13-17 have been fully considered and are partially persuasive. First, regarding the relative terminology “smart suggestion” and “more seamless”, Applicant’s amendments to address the 35 U.S.C. 112(a) rejections have also removed the relative terminology from the claims. Regarding the antecedent basis issues caused by “a/the device of a service provider” and “a service provider device”, Applicant’s amendments to the claims have standardized how the device at issue is referred to and established proper antecedent basis. However, regarding the antecedent basis issues caused by “the device of the shipper”, Applicant’s amendments still leave antecedent basis issues in claims 15 and 17, which will be described in the rejection below. The 35 U.S.C. 112(b) rejections of claims 1-11, 13-14 and 16 have been withdrawn, but the 35 U.S.C. 112(b) rejections of claims 15 and 17 have been maintained.
Applicant’s arguments, see pages 21-23, filed 08/10/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-18 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-18 have been maintained. 
First, Applicant argues on page 22 that the “technical solutions provided by the claimed invention improve efficiency and accuracy in monitoring, bookkeeping and request processing of an order fulfillment process in the online freight management”. Examiner notes that improving the efficiency and accuracy of the monitoring, bookkeeping, and request processing is an improvement to commercial interaction of freight shipping. Further, Examiner notes that the “Background” section of page 1 of Applicant’s specification state the invention is a novel way of managing booking requests, deliveries, and payments of freight shipments. Rather than technical improvements, the alleged improvements of the claimed invention improve the abstract idea of the invention. Per MPEP 2106.04 I. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Therefore, the improvements to the abstract idea alleged by Applicant do not overcome the 35 U.S.C. 101 rejection.
Next, Applicant argues that claim 1 is not directed to Certain Methods of Organizing Human Activity. Applicant specifically argues that, because the process of claim 1 is performed by a computing system, the claim cannot be regarded as organizing human activity. Examiner respectfully disagrees. As recited in claim 1, the processes being performed by the computing system are managing the commercial interaction(s) of freight shipment(s) (as Applicant describes on page 22 “shipping certain goods from one party to another party”). The computing system itself is an additional element, and per MPEP 2106.04 II.A.2. additional elements are not considered until Prong 2 (i.e. after it is determined whether the claim recites an abstract idea). Therefore, the processes being performed on a computing system does not preclude the claim from reciting an abstract idea. 
Additionally, per MPEP 2106.04(d) I. “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point").” Therefore, Applicant’s argument that the processes being performed on a computing system make the claim eligible are additionally unpersuasive.
Next, Applicant argues that claim 1 integrates the processing steps into a practical application. Examiner respectfully disagrees. Applicant specifically argues that the various stages of the freight management process, the tracking of merchandise when it is shipped from one party to another, and the recording of financial transactions related to the transfer integrate the claim into a practical application. However, these features argued by Applicant amount to steps of the commercial interaction recited by the claim and thus cannot integrate the claim into a practical application. While these stages, tracking, and recording of financial transactions may result in a narrow judicial exception/commercial interaction, per MPEP 2106.04 I. “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible).” Therefore, the various steps argued by Applicant do not result in the claims being eligible. 
Further, MPEP 2106.05(f) states “Requiring more than mere instructions to apply an exception does not mean that the claim must be narrow in order to be eligible. The courts have identified some broad claims as eligible see, e.g., McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 120 USPQ2d 1091 (Fed. Cir. 2016); Thales Visionix Inc. v. United States, 850 F.3d. 1343, 121 USPQ2d 1898 (Fed. Cir. 2017), and some narrow claims as ineligible see e.g., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 USPQ2d 1750 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).” Therefore, the narrowness of the claims containing the various steps and features argued by Applicant does not integrate the abstract idea into a practical application by amounting to more than mere instructions to apply an exception. 
Finally, Applicant argues that the claims include additional elements that amount to significantly more than abstract idea. Examiner respectfully disagrees. Specifically, as will be discussed below the additional elements of the claims amount to no more than mere instructions to apply the judicial exception using generic computing components and implementation (particularly, invoking computers merely as a tool to perform the freight management. See MPEP 2106.05(f)(2)). Per MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (emphasis added). Therefore, the additional elements of claim 1 do not amount to significantly more than the claim’s judicial exception. The claim is not patent eligible. 
Regarding Applicant’s arguments regarding the other claims and 35 U.S.C. 101, Examiner notes that the arguments are unpersuasive for similar reasoning to that used in the response regarding clam 1 above. Examiner also notes that the digital documents providing smart suggestions and more seamless workflow have been amended out of the claims by Applicant, rendering that argument moot. 
Applicant’s arguments, see pages 23-25, filed 08/05/2022, with respect to the 35 U.S.C. 103 rejections of claims 1 and 13 have been fully considered but are not persuasive. Claims 1 and 13 are still rejected under 35 U.S.C. 103. 
Applicant begins on page 24 by summarizing the functioning and utility of the claimed invention. Applicant then summarizes the Clarke et al. (U.S. Pre-Grant Publication No. 2016/0335593, hereafter known as Clarke) reference and states that Clarke does not teach a “real-time chained black box”. Examiner notes that a “real-time chained black box” has been removed by Applicant in the current round of amendments. However, Examiner agrees that Clarke does not teach storing freight data in a blockchain.
Applicant then argues that Clarke and the Zinder (U.S. Pre-Grant Publication No. 2017/0005804, hereafter known as Zinder) reference are not analogous art, and that one of ordinary skill in the art would not have found it obvious to combine the teachings of Zinder and Clarke. Specifically, Applicant argues that Zinder being related to historical digital data and not being related to online freight management makes Zinder and Clarke not analogous art. Examiner respectfully disagrees.
Per MPEP 2141.01(a), references are analogous art if “(1) the reference is from the same field of endeavor…(even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced…(even if it is not in the same field of endeavor…” While Zinder and Clarke are not both in the freight management field of endeavor, Examiner notes that both Clarke and Zinder cover the storage of documents and data (Zinder in at least the portions referenced by Applicant in their arguments and the citations in the claim 1 rejection below, and Clarke in at least the historical shipments data in [0126], uploaded documents [0108], and carrier history in [0047]). Clarke further considers “Providing a platform that is more robust and secure than currently online methods (including a methodology and/or mechanism for vetting transportation providers and drivers)” in [0095] as one of the main improvements the reference is considering. The maintenance of secure and authentic historical data regarding transportation providers (past shipments, documents, and history mentioned above) would be pertinent to the problem of providing a robust and secure platform of Clarke. Specifically, by using a secure blockchain storage for Clarke’s history, the platform can be more robust against transportation providers/drivers that may try to misrepresent their shipment history and/or circumvent the vetting process of Clarke. Therefore, the data/document blockchain storage of Kilgore is reasonably pertinent to the freight management system of Clarke, making the two references analogous art even though they may not be in the same field of endeavor. 
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed in more detail in the rejection below, the added data security and the ability for a user to access all documents/data in the same place provides a motivation for one of ordinary skill in the art to combine the teachings of Zinder with Clarke before the effective filing date of the claimed invention.
Finally, Applicant argues on page 25 that because the Kilgore et al. (U.S. Pre-Grant Publication No. 2003/0220862, hereafter known as Kilgore) reference does not teach an accounts receivable/ accounts payable ledger being stored on a blockchain, therefore the limitation is allegedly not taught by the art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the combination of Clarke and Zinder teaches storing freight shipment documents on a blockchain. Kilgore teaches a AR/AP ledger in [0008] and [0078]. In combination, because a AR/AP ledger is a document, the combination of Clarke, Zinder, and Kilgore teaches storing a AR/AP ledger in the blockchain. Therefore, Applicant’s arguments that claims 1 and 13 overcome the combination of Clarke, Zinder, and Kilgore are unpersuasive. 
Regarding Applicant’s arguments on page 25 regarding the 35 U.S.C. 103 rejections of the claims depending on claims 1 or 13, the argument that the dependent claims are novel/non-obvious for the same reasons as claims 1 and 13 are likewise unpersuasive for the reasons discussed above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, the claim introduces “a blockchain” twice (lines 24 and 30 of claim 13), and it is unclear whether there are two separate blockchains being introduced in the claim or if both introductions are referring to the same blockchain. As the other independent claims in the claim set clearly introduce only one blockchain, Examiner is interpreting “a blockchain” in line 30 of claim 13 as “the blockchain”.
Claims 14-17 are rejected by virtue of their dependence on indefinite claim 13.
Claims 15 is further rejected because it recites the limitation "the shipper device" in the 21st line of page 14 of Applicant’s response. There is insufficient antecedent basis for this limitation in the claims.
“The shipper device” is not introduced earlier in claim 15 or in claim 13 on which claim 15 depends. For the purposes of examination, Examiner is interpreting “the shipper device” as “a shipper device”.
Claims 17 is further rejected because it recites the limitation "the device of the shipper" in the 7th line of page 16 of Applicant’s response. There is insufficient antecedent basis for this limitation in the claims.
“The device of the shipper” is not introduced earlier in claim 17 or in claim 13 on which claim 17 depends. For the purposes of examination, Examiner is interpreting “the device of the shipper” as “a device of the shipper”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite conducting and managing a transaction for freight. 
Claim 1 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. A method for real-time freight management, the method comprising: a. a booking request submission stage comprising: receiving, from a user, a booking request; sending the booking request to the service provider; and determining whether confirmation of the booking request is received from the service provider; b. a booking request acceptance stage comprising: confirming acceptance of the booking request; c. a service delivery/fulfillment stage comprising: sending at least one service fulfillment/action task to the service provider; receiving, from the service provider, workflow status updates; providing the status updates to the user; tracking workflow milestones from all involved parties; receiving proof of service delivery/fulfillment from the service provider; and storing the proof of service delivery/fulfillment; and d. a service payment stage comprising: enabling the parties to generate, issue, and receive invoices; enabling the parties to process payments; and maintaining an accounts receivable / accounts payable (AR/AP) ledger of the parties wherein documents and data relating to the workflow are continuously recorded and all of the documents and data stored can be reviewed anytime all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a freight management system, a cloud-based computing system, a service provider device, a user device, a blockchain that cannot be bypassed and in which documents and data cannot be updated, edited or deleted, and a cloud database. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Similarly, the freight management being “online” and the enabling of payments to be processed “online” similarly amount to no more than mere instructions to apply the exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a freight management system, a cloud-based computing system, a service provider device, a user device, a blockchain that cannot be bypassed and in which documents and data cannot be updated, edited or deleted, and a cloud database amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the freight management being “online” and the enabling of payments to be processed “online” similarly amount to no more than mere instructions to apply the exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional element of a portal. The claim does not integrate the abstract idea into a practical application because the element of a portal is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 2 while introducing the additional element of a shipper device. The claim does not integrate the abstract idea into a practical application because the element of a shipper device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 2 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 4 and 5 further limits the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above, these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional elements of “auto-populating”. The claim does not integrate the abstract idea into a practical application because the element of “auto-populating” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional elements of “auto-generating” a trade document. The claim does not integrate the abstract idea into a practical application because the element of “auto-generating” a trade document is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding this new additional element into the combination of additional elements from claim 6 still amounts to no more than mere instructions to apply the exception using generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 7 while introducing the additional elements of “auto-generating” an invoice and a ledger platform. The claim does not integrate the abstract idea into a practical application because the elements of “auto-generating” an invoice and a ledger platform are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components/implementation. Adding these new additional elements into the combination of additional elements from claim 7 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional elements of a shipper device and a bidding engine. The claim does not integrate the abstract idea into a practical application because the elements of a shipper device and a bidding engine are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “auto-generating” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above, this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 1 while introducing the additional elements of a shipper device and a bank partner device. The claim does not integrate the abstract idea into a practical application because the elements of a shipper device and a bank partner device are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. A method for real-time freight management, the method comprising: a. a booking request submission stage; b. a booking request acceptance stage; c. a service delivery/fulfillment stage; and d. a service payment stage; (i) wherein the service provider performs the following steps: initiating a booking request in the booking request submission stage; displaying at least one applicable contracts with regard to the booking in the booking request submission stage; selecting at least one applicable contract in the booking request submission stage; completing portal field information and submitting the portal field information in the booking request submission stage; receiving suggestions or offers with regard to the booking in the booking request submission stage; providing a bidding offer in the booking request acceptance stage; generating a quotation when rates are not available in the booking request acceptance stage; sending the quotation to the shipper in the booking request acceptance stage; completing service fulfillment/action task(s) provided in the service delivery/fulfillment stage; determining whether a trade document is required in the service delivery/fulfillment stage; determining whether other documents are required if the trade document is not required in the service delivery/fulfillment stage; a proof of service delivery/fulfillment in the service delivery/fulfillment stage; generating and sending an invoice to the shipper in the service delivery/fulfillment stage; storing the invoice in the service delivery/fulfillment stage; and determining whether the service provider opted for financing in the service delivery/fulfillment stage; (ii) wherein configured to perform the following steps: validating the booking request received from the service provider in the booking request submission stage; providing at least one applicable contract with regard to the booking request to the service provider in the booking request submission stage; fields using information as per the contract selected by the service provider in the booking request submission stage; providing suggestions or offers with regard to the booking request in the booking request submission stage; validating the booking request in the booking request submission stage; summarizing the booking request for review in the booking request submission stage; sending the booking request to SVCs (Services Available in the Platform) in the booking request submission stage, wherein the SVCs comprises sea freight, container yard, trucking, port, freight forwarding, custom brokerage, warehousing, air freight, and insurance; triggering service workflow fulfillment task(s) and communicating with the SVCs in the service delivery/fulfillment stage; determining whether a template is available if trade documents are determined to be required by the service provider in the service delivery/fulfillment stage; generating at least one trade document if a template is available and storing the at least one trade document in the service delivery/fulfillment stage; triggering service workflow payment task(s) and sending the service workflow payment task(s) to the SVCs in the service payment stage; determining whether an invoice template is available in the service payment stage; an generating an invoice if the invoice template is available and storing an invoice in the service payment stage; sending the invoice to the service provider in the service payment stage; triggering transaction based financing for the service provider if it is determined that there are credit terms by the shipper and that the service provider opted for financing in the service payment stage; updating an account receivable/account payable (AR/AP) ledger if it is determined that there are credit terms by the shipper in the service payment stage; sending notification alerts of payables on or before due dates in the service payment stage; processing payment when the shipper proceeds with payment in the service payment stage; when the payment was successfully processed in the step of processing payment, determining whether the service provider availed financing in the service payment stage; disbursing loan payment, which includes a principal and an interest if the service provider availed financing in the service payment stage; disbursing a service fee to the service provider in the service payment stage; and triggering transaction based financing for the shipper if it is determined that the shipper opted for financing in the service payment stage; (iii) wherein the shipper is configured to perform the following steps: accepting a bidding offer in the booking request acceptance stage; confirming rates after receiving a quotation from the service provider in the booking request acceptance stage; receiving information from the SVCs in the booking request acceptance stage; triggering the bidding when the offer bidding setting is on in the booking request acceptance stage; sending and receiving information to and from the shipper and the service provider in the booking request acceptance stage; generating a quotation when rates are not available in the booking request acceptance stage; storing generated quotations in the booking request acceptance stage; selecting templates based on a generated quotation in the booking request acceptance stage; receiving an invoice in the service payment stage; acknowledging the invoice and accepting charges in the service payment stage; determining whether there are credit terms in the service payment stage; determining whether the shipper opted for financing if there are no credit terms in the service payment stage; and proceeding with payment if the shipper did not opt for financing in the service payment stage; (iv) wherein the bank partner is configured to perform the following steps: receiving information after transaction based financing for the service provider is triggered in the service payment stage; determining whether credit line and loans are approved for the service provider in the service payment stage; disbursing an approved amount for the service provider to a bank account of the service provider in the service payment stage; receiving a loan payments in the service payment stage; receiving information from the shipper after transaction based financing for the shipper is triggered in the service payment stage; determining whether credit line and loans are approved for the shipper in the service payment stage; and disbursing an approved amount for the shipper in the service payment stage; and wherein all documents and data relating to the booking request are stored and wherein the documents and the data stored can be reviewed anytime all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a freight management system, a cloud-based computing system, a service provider device, a shipper device, a bank partner device, a portal, a bidding engine, a cloud database, a blockchain that cannot be bypassed and in which documents and data cannot be updated, edited, or deleted, and a ledger platform. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, “uploading”, “auto-generating”, “auto-populating”, and the management system being “online” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a freight management system, a cloud-based computing system, a service provider device, a shipper device, a bank partner device, a portal, a bidding engine, a cloud database, a blockchain that cannot be bypassed and in which documents and data cannot be updated, edited, or deleted, and a ledger platform amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, “uploading”, “auto-generating”, “auto-populating”, and the management system being “online” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. Real-time freight management configured to provide: a booking request submission stage, comprising: receiving, from a user, a booking request; sending the booking request to a service provider; and determining whether confirmation of the booking request is received from the service provider; a booking request acceptance stage, comprising: confirming acceptance of the booking request; a service delivery/fulfillment stage, comprising: sending at least one service fulfillment/action task to the service provider; receiving, from the service provider, workflow status updates; providing the status updates to the user; tracking workflow milestones from all involved parties; receiving proof of service delivery/fulfillment from the service provider; and storing the proof of service delivery/fulfillment; and a service payment stage, comprising: enabling the parties to generate, issue, and receive invoices; enabling the parties to process payments; and maintaining an accounts receivable / accounts payable (AR/AP) ledger of the parties; wherein all documents and data relating to the workflow are record, and wherein the documents and data stored can be reviewed anytime all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, a server computer, a processor, a memory configured to store processor-executable instructions, a user device, a service provider device, a blockchain that cannot be bypassed and whose documents and data cannot be updated, edited, or deleted, and a cloud database. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The freight management being “online” and the payment processing being “online” similarly amount to no more than mere instructions to apply the exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a server computer, a processor, a memory configured to store processor-executable instructions, a user device, a service provider device, a blockchain that cannot be bypassed and whose documents and data cannot be updated, edited, or deleted, and a cloud database amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the freight management being “online” and the payment processing being “online” similarly amount to no more than mere instructions to apply the exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 further limits the abstract idea of claim 13 while introducing the additional elements of a portal, a bidding engine, and a shipper device. The claim does not integrate the abstract idea into a practical application because the elements of a portal, a bidding engine, and a shipper device are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “uploading” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 13 while introducing the additional elements of the shipper device and a ledger platform. The claim does not integrate the abstract idea into a practical application because the elements of the shipper device and a ledger platform are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “auto-populating” and “auto-generating” are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 13 while introducing the additional elements of a shipper device and a bidding engine. The claim does not integrate the abstract idea into a practical application because the elements of a shipper device and a bidding engine are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “auto-generating” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 13 while introducing the additional elements of a bank partner device and the device of the shipper. The claim does not integrate the abstract idea into a practical application because the elements of a bank partner device and the device of the shipper are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. Real-time freight management, comprising: providing four stages including a booking request submission stage, a booking request acceptance stage, a service delivery/fulfillment stage, and providing a service payment stage; (ii) perform the following steps: initiating a booking request in the booking request submission stage; displaying at least one applicable contracts with regard to the booking provided in the booking request submission stage; selecting at least one applicable contract in the booking request submission stage; completing field information and submitting the field information in the booking request submission stage; receiving suggestions or offers with regard to the booking in the booking request submission stage; providing a bidding offer in the booking request acceptance stage; generating a quotation when rates are not available in the booking request acceptance stage; sending the quotation in the booking request acceptance stage; completing service fulfillment/action task(s) provided in the service delivery/fulfillment stage; determining whether a trade document is required in the service delivery/fulfillment stage; determining whether other documents are required if the trade document is not required in the service delivery/fulfillment stage; a proof of service delivery/fulfillment in the service delivery/fulfillment stage; generating and sending an invoice in the service delivery/fulfillment stage; storing the invoice in the service delivery/fulfillment stage; and determining whether the service provider opted for financing in the service delivery/fulfillment stage; (iii) wherein configured to perform the following steps: validating the booking request received in the booking request submission stage; providing at least one applicable contract with regard to the booking request in the booking request submission stage; fields using information as per the contract selected by the service provider in the booking request submission stage; providing suggestions or offers with regard to the booking request in the booking request submission stage; validating the booking request in the booking request submission stage; summarizing the booking request for review in the booking request submission stage; sending the booking request to SVCs (Services Available in the Platform) in the booking request submission stage, wherein the SVCs comprises sea freight, container yard, trucking, port, freight forwarding, custom brokerage, warehousing, air freight, and insurance; triggering service workflow fulfillment task(s) and communicating with the SVCs in the service delivery/fulfillment stage; determining whether a template is available if trade documents are determined to be required in the service delivery/fulfillment stage; generating at least one trade document if a template is available and storing the at least one trade document in the service delivery/fulfillment stage; triggering service workflow payment task(s) and sending the service workflow payment task(s) to the SVCs in the service payment stage; determining whether an invoice template is available in the service payment stage; generating an invoice if the invoice template is available and storing an invoice in the service payment stage; sending the generated invoice to the service provider in the service payment stage; triggering transaction based financing for the service provider if it is determined that there are credit terms by the shipper and that the service provider opted for financing in the service payment stage; updating an account receivable/account payable (AR/AP) ledger if it is determined that there are credit terms by the shipper in the service payment stage; sending notification alerts of payables on or before due dates in the service payment stage; processing payment when the shipper proceeds with payment in the service payment stage; when the payment was successfully processed in the step of processing payment, determining whether the service provider availed financing in the service payment stage; disbursing loan payment, which includes a principal and an interest if the service provider availed financing in the service payment stage; disbursing a service fee to the service provider in the service payment stage; and triggering transaction based financing for the shipper if it is determined that the shipper opted for financing in the service payment stage; (iv) wherein the shipper is configured to perform the following steps: accepting a bidding offer in the booking request acceptance stage; confirming rates after receiving a quotation from the service provider in the booking request acceptance stage; receiving information from the SVCs in the booking request acceptance stage; triggering when the offer bidding setting is on in the booking request acceptance stage; sending and receiving information to and from the shipper and the service provider in the booking request acceptance stage; generating a quotation when rates are not available in the booking request acceptance stage; storing generated quotations in the booking request acceptance stage; selecting templates based on a generated quotation in the booking request acceptance stage; receiving an invoice in the service payment stage; acknowledging the invoice and accepting charges in the service payment stage; determining whether there are credit terms in the service payment stage; determining whether the shipper opted for financing if there are no credit terms in the service payment stage; and proceeding with payment if the shipper did not opt for financing in the service payment stage; (v) wherein  the bank partner is configured to perform the following steps: receiving information after transaction based financing for the service provider is triggered in the service payment stage; determining whether credit line and loans are approved for the service provider in the service payment stage; disbursing an approved amount for the service provider to a bank account of the service provider in the service payment stage; receiving a loan payments in the service payment stage; receiving information from the shipper after transaction based financing for the shipper is triggered in the service payment stage; determining whether credit line and loans are approved for the shipper in the service payment stage; and disbursing an approved amount in the service payment stage; and wherein all documents and data are continuously recorded and wherein the documents and data stored can be reviewed anytime all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, a service provider device, a shipper device, a server computer, a bank partner device, a portal, a bidding engine, a cloud database, a blockchain that cannot be bypassed and whose documents and data cannot be updated, edited, or deleted, a ledger platform. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, “uploading”, “auto-generating”, “auto-populating”, and the freight management being “online” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a service provider device, a shipper device, a server computer, a bank partner device, a portal, a bidding engine, a cloud database, a blockchain that cannot be bypassed and whose documents and data cannot be updated, edited, or deleted, a ledger platform amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, “uploading”, “auto-generating”, “auto-populating”, and the freight management being “online” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (U.S. Pre-Grant Publication No. 2016/0335593, hereafter known as Clarke) in view of Zinder (U.S. Pre-Grant Publication No. 2017/0005804, hereafter known as Zinder) and Kilgore et al. (U.S. Pre-Grant Publication No. 2003/0220862, hereafter known as Kilgore).
Regarding claim 1, Clarke teaches:
A method for real-time and online freight management by a freight management system, wherein the freight management system comprises a cloud-based computing system connected with a service provider device of a service provider (see Fig. 20 and [0079] for method overview and [0043] "As one aspect of the disclosure, CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data within storage 125 and/or within cloud database 180". See [0038] “beginning with FIG. 1, there is illustrated a block diagram representation of an example data processing system (DPS) that operates as a networked computing device and/or server providing the cloud infrastructure supporting implementation of a carrier and shipper interfacing and shipment tracking (CSIST) framework” for freight management system comprising cloud-based computing. See [0122] and communication pathway 1623 for connection with service provider device)
the method comprising: a. a booking request submission stage comprising, by the computing system” (see Fig. 20 and [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the shipment; generating a contract with terms for the shipment and forwarding the contract via electronic medium to a registered mobile device of the carrier")
receiving, from a user device, a booking request (see [0081] “receiving a request at the framework (from a shipper) to locate a carrier/equipment pair for a new shipment (block 1406)”) 
sending the booking request to the service provider device (see [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the shipment; generating a contract with terms for the shipment and forwarding the contract via electronic medium to a registered mobile device of the carrier")
and determining whether confirmation of the booking request is received from the service provider device (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
b. a booking request acceptance stage comprising, by the computing system: confirming acceptance of the booking request (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
c. a service delivery/fulfillment stage comprising, by the computing system: (see Fig. 20 and [0079] "enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper while the shipment is in route on the equipment; enabling direct communication with the carrier via an on-equipment mobile WiFi; receiving confirmation of the receipt/delivery of the shipment at the drop-off point")
sending at least one service fulfillment/action task to the service provider device (see [0051] “rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination. These rules are provided to the carrier at the time the shipment is assigned, prior to the carrier picking up the shipment. According to one embodiment included in these rules is a red zone enforcement policy that requires the carrier to drive a minimum number of miles (example 200 miles) without stopping once a shipment is picked up” example service fulfillment task is driving at least 200 miles after picking up shipment)
receiving, from the service provider device, workflow status updates (see [0079] “enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper while the shipment is in route on the equipment; enabling direct communication with the carrier via an on-equipment mobile WiFi; receiving confirmation of the receipt/delivery of the shipment at the drop-off point”)
providing the status updates to the user device (see [0079] “enabling in-shipment monitoring and/or tracking and carrier and shipment security. With this embodiment, as illustrated in FIG. 16, which is described later, one or more sensors are placed on the shipment and/or within or on the equipment, each transmitting a unique code that is…then made viewable by the shipper. The…the shipper are thus able to track the shipment and environmental conditions while the shipment is in route” and [0082] “If the shipment has not yet been picked-up, method 1400 includes showing the shipment as assigned and pending pick-up on the shipper's UI and on the selected carrier's UI (block 1417). Method further includes initiating a tracking protocol to dynamically track an equipment transporting a shipment following pick-up of the cargo at the pick-up point and updating the shipper UI as the equipment moves with the shipment…on confirmation of successful completion, method 1400 includes terminating the tracking protocol following successful completion of the shipment, whereby the processor removes the equipment signal from the shipper-view UI, and moving the shipment to a completed status within the shipper-view UI”)
tracking workflow milestones from all involved parties (see [0082] “If the shipment has not yet been picked-up, method 1400 includes showing the shipment as assigned and pending pick-up on the shipper's UI and on the selected carrier's UI (block 1417). Method further includes initiating a tracking protocol to dynamically track an equipment transporting a shipment following pick-up of the cargo at the pick-up point and updating the shipper UI as the equipment moves with the shipment…on confirmation of successful completion, method 1400 includes terminating the tracking protocol following successful completion of the shipment, whereby the processor removes the equipment signal from the shipper-view UI, and moving the shipment to a completed status within the shipper-view UI” for tracking milestones of carrier. See [0086] for shipper milestones of establishing new shipment and [0084] “the CSIST framework includes a payment module that collects payment from the shipper for the shipment in advance of completion of the shipment” tracking shipper milestone of providing payment before the completion of the shipment)
receiving proof of service delivery/fulfillment from the service provider device (see [0079] “receiving confirmation of the receipt/delivery of the shipment at the drop-off point” and [0083] “the secondary confirmation can be a picture taken by the carrier/driver of a signature or stamp of the recipient signing for receipt of the shipment. The picture is taken on the carrier's WC device and uploaded to the framework”)
and storing the proof of service delivery/fulfillment in  (see [0116] “TCIS database 1615 provides cloud storage 1610 for storing carrier and shipping data utilized by TCIS module 250” and [0062] “The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details” digital shipping contract stored and [0083] “the secondary confirmation can be a picture taken by the carrier/driver of a signature or stamp of the recipient signing for receipt of the shipment. The picture is taken on the carrier's WC device and uploaded to the framework” proof of delivery uploaded to storage)
and d. a service payment stage comprising, by the computing system: (see Fig. 20 and [0079] "collecting, via a payment module, payment for the shipment from the shipper...in response to receiving confirmation of the shipment from the shipper and drop-off point, issuing payment to the carrier in a payment account established as a part of the credential information")
enabling the parties to process payments online (see [0084] “triggering an electronic payment of the carrier for completion of the shipment and presenting confirmation of a transfer of electronic payment to the carrier via at least one of the carrier-view UI” and [0048] “Shipper payment method 224 can be a credit card or bank account or PayPal account that is established by the shipper to pay for shipments that are completed by a registered carrier of the framework 200” and [0111] “online payment” both payments from shipper and payments to carrier are processed online)
wherein the computing system continuously records all documents and data relating to the workflow (see [0108] “CSIST framework 200 waits for all documents to be uploaded and generates prompts to ensure that the owners submit the required documents” and see [0082] for a tracking protocol to dynamically track a shipment, provide updates to the shipper UI, and store delivered shipments under completed status on the shipper UI)
Clarke teaches in [0043] that data is stored in a cloud database (see “CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data within storage 125 and/or within cloud database 180.”). Clarke further teaches the system having payments accounts for carriers (see [0047]). Clarke further teaches shippers making payments via credit cards and PayPal accounts in [0048]. However, Clarke does not explicitly teach a blockchain to store documents and data relating to the shipments, and Clarke does not explicitly teach maintaining an accounts receivable/payable ledger of the parties. Zinder teaches:
a blockchain, wherein the computing system continuously records all documents and data relating to the workflow in the blockchain, the documents and data recorded in the blockchain cannot be bypassed, and cannot be updated, edited, or deleted, and wherein all of the documents and data stored in the blockchain can be reviewed anytime (see [0138] “the input from the blockchain investor 1106 may include a hash of the document of the contract (e.g., to represent that the investor has read and understood the contract terms)” and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the provided secure token and/or account information. This information, along with the particulars of the executed contract, is included (expressly or via a reference token that references an internally provided database) in a blockchain transaction generated, submitted, and then verified by the distributed system that makes up the blockchain” for recording documents and data regarding the transaction in the blockchain. Also see [0008] “When a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain address) to at least one participant identifier (e.g., another blockchain address)” for all transactions being added to the blockchain (i.e. the blockchain cannot be bypassed), [0008] “Once the blockchain transaction has been validated by the blockchain, the database is updated to reflect that the blockchain transaction is now part of the blockchain and thus (for practical purposes) immutable” for information added to the blockchain being unable to be updated/edited/deleted, as well as [0009] “Third-parties may be allowed to validate (e.g., audit) the transaction information by reviewing the blockchain transactions” and [0128] “As the information regarding the transactions are part of a publically available distributed ledger of the blockchain, independent parties (e.g., auditors, regulatory agencies) can verify and see the nature of the transaction that has occurred” for the information stored in the blockchain being reviewable at any time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blockchain document storage teachings of Zinder with the freight shipment document storage of Clarke. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the system Clarke, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file or the like).” By combining the blockchain storage of Zinder with Clarke, the combined system would also provide an extra layer of data security safeguarding information about the history of the shipments of Clarke.
The combination of Clarke and Zinder still does not teach maintaining an accounts receivable/payable ledger of the parties. Kilgore teaches:
enabling the parties to generate, issue, and receive invoices (see [0031] “the system automatically accrues all the payables and receivables associated with that shipment, generates an invoice” and see [0090] and Fig. 13 for invoices issued and received)
and maintaining an accounts receivable / accounts payable (AR/AP) ledger of the parties (see [0078] “system 500 also includes general ledger 502 that is coupled to server computer 504…automatically export all payables and receivables data associated with the unique transaction identifier into a general ledger” and [0008] “managing a plurality of on-line accounts payable systems and a plurality of on-line accounts receivable systems, wherein authorized providers and consumers securely access these accounts payable and accounts receivable systems”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of invoices and AR/AP ledger of Kilgore with the documents stored in the blockchain of the combination of Clarke and Zinder. As Kilgore states in [0029] “This embodiment provides a managed solution that offers significant benefits and cost-savings over traditional client-server applications. Because the application is web-based, there is no need to install software on multiple computers, purchase multiple licenses, have a large (IT) department, or convert back-end systems.” By using the centralized management of AR/AP ledgers of Kilgore, the resulting combination would have less extensive software requirements for both the shippers and carriers of Clarke and Zinder.
Regarding claim 2, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
wherein the booking request submission stage further comprises, by the service provider device: initiating a booking in response to the booking request from the user device (see [0081] “Method 1400 then includes the receiving a request at the framework (from a shipper) to locate a carrier/equipment pair for a new shipment (block 1406). In response to receiving a request from a registered shipper to locate a carrier to transport a shipment, the request being received at the CSIST framework, method 1400 includes: identifying whether at least one qualified pairing of carrier and equipment are available from among all qualified carriers and equipments registered with the CSIST framework (block 1408)… Then, at block 1410, method 1400 includes compiling shipment details and providing the shipment details for presentation within a carrier-view UI for each qualified carrier associated with one of the at least one qualified pairing…” initiating the booking process in response to a request from the shipper device by providing shipment details to qualified carriers through the carrier UI)
displaying at least one applicable contracts with regard to the booking provided by the computing system (see Fig. 7 and [0056] "As shown by FIG. 7, second carrier-view UI presents a list of the available shipments along with most of the details related to that shipment as may be required by the carrier")
selecting at least one applicable contract (see [0056] "The carrier is able to select one of the shipments to either counter the price 716 or accept the offer and request a contract 720")
completing portal field information and submitting the portal field information through a portal of the computing system (see Fig. 5 and [0054] - [0055] for service provider completing field information and submitting it through to the platform)
and receiving suggestions or offers with regard to the booking from the computing system (see [0051] "rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination" suggestions for the booking to get an award to raise carrier rating)
Regarding claim 3, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 2 above. Clarke further teaches:
wherein the booking request acceptance stage further comprises, by the service provider device: providing a bidding offer through a bidding engine of the computing system (see [0056] "The carrier is able to select one of the shipments to either counter the price 716")
generating a quotation when rates are not available from the computing system; and sending the quotation to a shipper device of a shipper (see [0061] "Additionally, second shipper-view UI 800 includes each carrier's requested price 814, assuming the carrier is given an opportunity to bid or negotiate for the shipment....In yet another embodiment, the price for the shipment may be set by the framework 200, using know data about the shipment, carriers, equipments, etc." In the embodiment in which pricing isn't available by the platform, quotation generated by the service provider and sent to shipper device where it is shown in UI 800)
Regarding claim 13, Clarke teaches:
A system for real-time and online freight management (see [0038] “there is illustrated a block diagram representation of an example data processing system (DPS) that operates as a networked computing device and/or server providing the cloud infrastructure supporting implementation of a carrier and shipper interfacing and shipment tracking (CSIST) framework, according to one or more embodiments”)
comprising: a server computer including a processor (see [0038] “DPS 100 operates as the computing device within which one or more of the described features of the various embodiments of the disclosure can be implemented. In one embodiment, DPS 100 can be any electronic device such as, but not limited to, a desktop computer, notebook computer, or a server” and [0039] “Example DPS 100 includes at least one processor or central processing unit (CPU) 105”)
and a memory configured to store processor-executable instructions (see [0039] “One or more software and/or firmware modules can be loaded into system memory 110 (from storage 125 or other source) during operation of DPS 100…system memory 110 includes CSIST utility 120. CSIST utility 120 can be provided as one of applications 118 and/or as an executable component within F/W 112 or OS 116”)
wherein when the processor-executable instructions are executed by the processor, the server computer is configured to provide: (see [0039] “system memory 110 includes CSIST utility 120. CSIST utility 120 can be provided as one of applications 118 and/or as an executable component within F/W 112 or OS 116…the software and/or firmware modules within system memory 110 provide varying functionality when their corresponding program code is executed by CPU 105”)
a booking request submission stage (see Fig. 20 and [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the shipment; generating a contract with terms for the shipment and forwarding the contract via electronic medium to a registered mobile device of the carrier")
comprising: receiving, from a user device, a booking request (see [0081] “receiving a request at the framework (from a shipper) to locate a carrier/equipment pair for a new shipment (block 1406)”) 
sending the booking request to a service provider device of a service provider (see [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the shipment; generating a contract with terms for the shipment and forwarding the contract via electronic medium to a registered mobile device of the carrier")
and determining whether confirmation of the booking request is received from the service provider device (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
a booking request acceptance stage, comprising: confirming acceptance of the booking request (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
a service delivery/fulfillment stage (see Fig. 20 and [0079] "enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper while the shipment is in route on the equipment; enabling direct communication with the carrier via an on-equipment mobile WiFi; receiving confirmation of the receipt/delivery of the shipment at the drop-off point")
comprising: sending at least one service fulfillment/action task to the service provider device (see [0051] “rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination. These rules are provided to the carrier at the time the shipment is assigned, prior to the carrier picking up the shipment. According to one embodiment included in these rules is a red zone enforcement policy that requires the carrier to drive a minimum number of miles (example 200 miles) without stopping once a shipment is picked up” example service fulfillment task is driving at least 200 miles after picking up shipment)
receiving, from the service provider device, workflow status updates (see [0079] “enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper while the shipment is in route on the equipment; enabling direct communication with the carrier via an on-equipment mobile WiFi; receiving confirmation of the receipt/delivery of the shipment at the drop-off point”)
providing the status updates to the user device (see [0079] “enabling in-shipment monitoring and/or tracking and carrier and shipment security. With this embodiment, as illustrated in FIG. 16, which is described later, one or more sensors are placed on the shipment and/or within or on the equipment, each transmitting a unique code that is…then made viewable by the shipper. The…the shipper are thus able to track the shipment and environmental conditions while the shipment is in route” and [0082] “If the shipment has not yet been picked-up, method 1400 includes showing the shipment as assigned and pending pick-up on the shipper's UI and on the selected carrier's UI (block 1417). Method further includes initiating a tracking protocol to dynamically track an equipment transporting a shipment following pick-up of the cargo at the pick-up point and updating the shipper UI as the equipment moves with the shipment…on confirmation of successful completion, method 1400 includes terminating the tracking protocol following successful completion of the shipment, whereby the processor removes the equipment signal from the shipper-view UI, and moving the shipment to a completed status within the shipper-view UI”)
tracking workflow milestones from all involved parties (see [0082] “If the shipment has not yet been picked-up, method 1400 includes showing the shipment as assigned and pending pick-up on the shipper's UI and on the selected carrier's UI (block 1417). Method further includes initiating a tracking protocol to dynamically track an equipment transporting a shipment following pick-up of the cargo at the pick-up point and updating the shipper UI as the equipment moves with the shipment…on confirmation of successful completion, method 1400 includes terminating the tracking protocol following successful completion of the shipment, whereby the processor removes the equipment signal from the shipper-view UI, and moving the shipment to a completed status within the shipper-view UI” for tracking milestones of carrier. See [0086] for shipper milestones of establishing new shipment and [0084] “the CSIST framework includes a payment module that collects payment from the shipper for the shipment in advance of completion of the shipment” tracking shipper milestone of providing payment before the completion of the shipment)
receiving proof of service delivery/fulfillment from the service provider device (see [0079] “receiving confirmation of the receipt/delivery of the shipment at the drop-off point” and [0083] “the secondary confirmation can be a picture taken by the carrier/driver of a signature or stamp of the recipient signing for receipt of the shipment. The picture is taken on the carrier's WC device and uploaded to the framework”)
and storing the proof of service delivery/fulfillment in  (see [0116] “TCIS database 1615 provides cloud storage 1610 for storing carrier and shipping data utilized by TCIS module 250” and [0062] “The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details” digital shipping contract stored and [0083] “the secondary confirmation can be a picture taken by the carrier/driver of a signature or stamp of the recipient signing for receipt of the shipment. The picture is taken on the carrier's WC device and uploaded to the framework” proof of delivery uploaded to storage)
and a service payment stage (see Fig. 20 and [0079] "collecting, via a payment module, payment for the shipment from the shipper...in response to receiving confirmation of the shipment from the shipper and drop-off point, issuing payment to the carrier in a payment account established as a part of the credential information")
comprising: enabling the parties to process payments online (see [0084] “triggering an electronic payment of the carrier for completion of the shipment and presenting confirmation of a transfer of electronic payment to the carrier via at least one of the carrier-view UI” and [0048] “Shipper payment method 224 can be a credit card or bank account or PayPal account that is established by the shipper to pay for shipments that are completed by a registered carrier of the framework 200” and [0111] “online payment” both payments from shipper and payments to carrier are processed online)
wherein all documents and data relating to the workflow are recorded (see [0108] “CSIST framework 200 waits for all documents to be uploaded and generates prompts to ensure that the owners submit the required documents” and see [0082] for a tracking protocol to dynamically track a shipment, provide updates to the shipper UI, and store delivered shipments under completed status on the shipper UI)
Clarke teaches in [0043] that data is stored in a cloud database (see “CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data within storage 125 and/or within cloud database 180.”). Clarke further teaches the system having payments accounts for carriers (see [0047]). Clarke further teaches shippers making payments via credit cards and PayPal accounts in [0048]. Clarke does not explicitly teach a blockchain to store documents and data relating to the shipments, and Clarke does not explicitly teach maintaining an accounts receivable/payable ledger of the parties. Zinder teaches:
a blockchain, wherein all documents and data relating to the workflow are recorded in a blockchain, the documents and data recorded in the blockchain cannot be bypassed, and cannot be updated, edited, or deleted, and wherein the documents and data stored in the blockchain can be reviewed anytime (see [0138] “the input from the blockchain investor 1106 may include a hash of the document of the contract (e.g., to represent that the investor has read and understood the contract terms)” and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the provided secure token and/or account information. This information, along with the particulars of the executed contract, is included (expressly or via a reference token that references an internally provided database) in a blockchain transaction generated, submitted, and then verified by the distributed system that makes up the blockchain” for recording documents and data regarding the transaction in the blockchain. Also see [0008] “When a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain address) to at least one participant identifier (e.g., another blockchain address)” for all transactions being added to the blockchain (i.e. the blockchain cannot be bypassed), [0008] “Once the blockchain transaction has been validated by the blockchain, the database is updated to reflect that the blockchain transaction is now part of the blockchain and thus (for practical purposes) immutable” for information added to the blockchain being unable to be updated/edited/deleted, as well as [0009] “Third-parties may be allowed to validate (e.g., audit) the transaction information by reviewing the blockchain transactions” and [0128] “As the information regarding the transactions are part of a publically available distributed ledger of the blockchain, independent parties (e.g., auditors, regulatory agencies) can verify and see the nature of the transaction that has occurred” for the information stored in the blockchain being reviewable at any time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blockchain document storage teachings of Zinder with the freight shipment document storage of Clarke. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the system Clarke, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file or the like).” By combining the blockchain storage of Zinder with Clarke, the combined system would also provide an extra layer of data security safeguarding information about the history of the shipments of Clarke.
The combination of Clarke and Zinder still does not teach maintaining an accounts receivable/payable ledger of the parties. Kilgore teaches:
enabling the parties to generate, issue, and receive invoices (see [0031] “the system automatically accrues all the payables and receivables associated with that shipment, generates an invoice” and see [0090] and Fig. 13 for invoices issued and received)
and maintaining an accounts receivable / accounts payable (AR/AP) ledger of the parties (see [0078] “system 500 also includes general ledger 502 that is coupled to server computer 504…automatically export all payables and receivables data associated with the unique transaction identifier into a general ledger” and [0008] “managing a plurality of on-line accounts payable systems and a plurality of on-line accounts receivable systems, wherein authorized providers and consumers securely access these accounts payable and accounts receivable systems”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of invoices and AR/AP ledger of Kilgore with the documents stored in the blockchain of the combination of Clarke and Zinder. As Kilgore states in [0029] “This embodiment provides a managed solution that offers significant benefits and cost-savings over traditional client-server applications. Because the application is web-based, there is no need to install software on multiple computers, purchase multiple licenses, have a large (IT) department, or convert back-end systems.” By using the centralized management of AR/AP ledgers of Kilgore, the resulting combination would have less extensive software requirements for both the shippers and carriers of Clarke and Zinder.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore and Stroner (U.S. Pre-Grant Publication No. 2015/0213402, hereafter known as Stroner).
Regarding claim 4, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 3 above. Clarke further teaches:
wherein the service delivery/fulfillment stage further comprises, by the service provider device: completing service fulfillment/action task(s) provided by the computing system (see [0051] "rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination" Also see Fig. 12 C and [0073] for tracking and delivery confirmation tasks required by platform)
and uploading a proof of service delivery/fulfillment to the cloud database  (see [0073] "Method then includes evaluating (at decision block 1228) whether successful completion of the shipment has been confirmed. In response to not receiving confirmation of the shipment completion, method 1200 includes generating query to the carrier and/or the recipient to confirm the delivery confirmation (block 1230). However, once shipment delivery is confirmed, method 1200 includes updating the shipment log in CSIST framework and marking the shipment as complete on the shipper-view UI (block 1232)." [0080] "In at least one embodiment, the receiving of the confirmation of the shipment includes receiving a recipient code value entered or scanned into a user interface of the carrier's MC device, where the recipient code value is made available to the carrier for scanning and/or entry only at the delivery/drop-off point and only after the recipient confirms receipt of the shipment" [0043] "CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data...within cloud database 180")
Clarke further teaches in [0078] that carriers “provide complete documentation related to the shipment and the delivery of the shipment”. However, Clarke does not explicitly teach determining whether a trade document or other documents are required and uploading a proof of service delivery/fulfillment to a blockchain. However, Zinder teaches:
and uploading  (see [0138] “the input from the blockchain investor 1106 may include a hash of the document of the contract (e.g., to represent that the investor has read and understood the contract terms)” and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the provided secure token and/or account information. This information, along with the particulars of the executed contract, is included (expressly or via a reference token that references an internally provided database) in a blockchain transaction generated, submitted, and then verified by the distributed system that makes up the blockchain” for uploading documents to the blockchain)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blockchain document storage of Zinder with the combination of Clarke, Zinder and Kilgore. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the system Clarke, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file or the like).” By combining the blockchain storage of Zinder with the combination of Clarke, Zinder and Kilgore, the combined system would also provide an extra layer of data security safeguarding information about the history of the shipments of Clarke.
However, the combination of Clarke, Zinder and Kilgore does not explicitly teach determining whether a trade document or other documents are required. Stroner teaches:
determining whether a trade document is required (see Fig. 8 and [0059] "In step 808, the load management unit 120 receives a document from the carrier. The document may be uploaded by the carrier using the user interface 832. To upload the document, the carrier selects the document from a memory location on a computer. The carrier then selects the document type from a list of documents types presented to the user...In one embodiment, the document types displayed to the user are limited to the document types of the document requirements for the load selected by the user." service provider device displays required trade document types)
determining whether other documents are required if the trade document is not required (see Fig. 8 and [0059] "In step 808, the load management unit 120 receives a document from the carrier. The document may be uploaded by the carrier using the user interface 832. To upload the document, the carrier selects the document from a memory location on a computer. The carrier then selects the document type from a list of documents types presented to the user...In one embodiment, the document types displayed to the user are limited to the document types of the document requirements for the load selected by the user." Service provider device determines whether other documents are required even if a trade document is not required and hence filtered out)
One of ordinary skill in the art would have recognized that applying the known technique of determining the necessary trade documents of Stroner to the document collection of the combination of Clarke, Zinder and Kilgore would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stroner to the teaching of the combination of Clarke, Zinder and Kilgore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining whether a trade document and/or other documents are necessary. Further, applying determining whether a trade document and/or other documents are necessary to the combination of Clarke, Zinder and Kilgore would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient providing of documents in Clarke [0078] because the service provider will only provide trade/other documents that are required and will know which documents are/are not required.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore, Stroner and Lemme et al. (U.S. Pre-Grant Publication No. 2010/0185539, hereafter known as Lemme).
Regarding claim 5, the combination of Clarke, Zinder, Kilgore and Stroner teaches all of the limitations of claim 4 above. As discussed above, Clarke teaches storing data in a cloud database in [0043]. Also as discussed above, Zinder teaches storing data and documents in a blockchain in [0017]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blockchain storage of Zinder to the combination of Clarke, Zinder, Kilgore and Stroner. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the combination of Clarke, Zinder, Kilgore and Stroner, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file or the like).” By combining the blockchain storage of Zinder with the combination of Clarke, Zinder, Kilgore and Stroner, the combined system would also provide an extra layer of data security safeguarding information about the history of the shipments of Clarke.
Stroner further teaches:
and determining whether the service provider opted for financing (see Fig. 9 Request for advance from carrier and [0063] "FIG. 9 depicts one embodiment of a financial advance request process. The financial advance may be a financial advance for a specific purpose such as, but not limited to, purchasing fuel, lumper advances, mechanical advances or any other purpose. In step 902, a request for a monetary advance associated with a specific load is received by the load management unit 120" and [0043] “Each computer 104, 106 and 108's memory 310 includes a GUI 312 which is used to gather information from a user via the display device 306 and I/O unit 304 as described herein” service provider device receives request from service provider before sending on to management unit for processing)
One of ordinary skill in the art would have recognized that applying the known technique of a financial advance Stroner to the freight shipment platform of the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stroner to the teaching of the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requests for a financial advance. Further, applying requests for a financial advance to the combination of Clarke, Zinder, Kilgore and Stroner would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more flexibility for service providers to cover operational costs as mentioned in the Stroner [0063] citation above.
The combination of Clarke, Zinder, Kilgore and Stroner teaches a carrier uploading required trade documents as shown in Stroner [0059] and discussed in more detail in the claim 4 rejection above. Stroner further traches in [0061] that the load management system “generates an invoice for the delivery of the load and associates the invoice with the carrier, supplier and load”. Kilgore similarly teaches the system generating the invoice in [0031]. However, the combination of Clarke, Zinder, Kilgore and Stroner does not explicitly teach the service provider device generating an invoice, sending the invoice to the device of the shipper, and storing the invoice in the cloud database and blockchain. Lemme teaches:
wherein the service payment stage further comprises, by the service provider device: generating and sending an invoice to the shipper device (see Fig. 5 and [0015] "For example, Walmart can contract with Crowley to ship 10 tons of bananas from Puerto Rico. After or during shipment, Crowley generates an invoice from Crowley's accounts receivable system" [0055] "The central payment system 202 receives one or more invoices from a carrier 116 in step 504." [0056] "The central payment system 202 may then provide the invoices to the shippers in step 510." Service provider generates invoice, sends to shipper via platform)
storing the invoice in  (see 0056] "The parsed invoice information can then be stored by carrier identifier 302 and shipper identifier 304 pairs in step 508. Thus, the central payment system 202 can organize and store the invoice information according to the shipper identifier 304 and the carrier identifier 302. Each stored invoice may be identified by the invoice header information 306.")
One of ordinary skill in the art would have recognized that applying the known technique of the service provider generating an invoice of Lemme to the freight shipment management platform of the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lemme to the teaching of the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such invoice generation, sending and storing by the device of the service provider. Further, applying invoice generation, sending and storing by the device of the service provider to the combination of Clarke, Zinder, Kilgore and Stroner would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more complete carrier history (Clarke element 212).
Regarding claim 14, the combination of the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13 above. For the limitations introduced in claim 14, please see the rejections of claims 2-5 above.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore and Schreiber (U.S. Pre-Grant Publication No. 2016/0189102, hereafter known as Schreiber).
Regarding claim 6, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
wherein the booking request submission stage further comprises, by the computing system: validating a booking request received from the service provider device (see [0060] "the system: identifies whether at least one qualified pairing of carrier and equipment is available from among all qualified carriers and equipments registered with the CSIST framework. The carrier and equipment are available when located within a shipment pick-up zone, and the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipments of the cargo being shipped" validates requirements met so requests from service provider are matches)
providing at least one applicable contract with regard to the booking request to the service provider device (see [0056] "the processor presents a second carrier-view UI listing each of the available shipments along with an associated opportunity cost for each available shipment. In one embodiment, a ranked listing of the available shipments can be triggered by one of a user selection or a default setting of the second carrier-view UI.")
auto-populating portal fields using information as per a contract selected by the service provider (see Fig. 7 price 714 and [0048] “Shipper base rate 234 presents a default rate that the shipper may establish to pay for shipments…the base rate is a variable rate depending on a type of shipment and one or more other factors, such as a distance of travel…The base rate 234 can then be an initial rate that is presented along with the shipment on the carrier-view UI” platform auto-populates initial price 714 on shipper device GUI Fig. 7 based on shipping contact details for each contract)
providing suggestions or offers with regard to the booking request (see [0051] "rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination" suggestions for the booking to get an award to raise carrier rating)
validating the booking request; summarizing the booking request for review (see [0060] "the system: identifies whether at least one qualified pairing of carrier and equipment is available from among all qualified carriers and equipments registered with the CSIST framework. The carrier and equipment are available when located within a shipment pick-up zone, and the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipments of the cargo being shipped" validates requirements met so requests from service provider are matches [0056] "As shown by FIG. 7, second carrier-view UI presents a list of the available shipments along with most of the details related to that shipment as may be required by the carrier" Not all details included in the booking request summary)
and sending the booking request to a SVCs (Services Available in the Platform), wherein the SVCs comprises sea freight, (see [0036] "the disclosure is described from the perspective of a trucking industry, where the carrier is a trucker and the equipment is a truck (on-land motor vehicles), It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment, such as aircrafts and aircraft pilots and water-based equipments and their captains/owners" and [0112] "Additional features supported by CSIST framework includes...providing a fully insured and bonded service; providing owner-carrier liability insurance to a negotiated amount; providing shipper loss liability insurance covered to a negotiated amount")
Although Clarke teaches in [0036] that “It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment”, the combination of Clarke, Zinder and Kilgore does not explicitly teach SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing. Schreiber teaches:
the SVCs comprises sea freight, container yard, trucking, port, freight forwarding, custom brokerage, warehousing, air freight, and insurance (see [0032] "The term “shipment service” as used herein is meant to include, without limitation, any of: an offered shipment service from a first service area to a second service area, such as the service areas of a trucking service; and a particular shipment service departing from a hub (including a port, airport, depot, warehouse or container yard), such as a particular ship departing from a port, a particular flight departing from an airport, a particular rail service departing from a rail terminal, or a particular truck departing from a depot." [0049] "fees may be associated with...optional extra services such as documentation, insurance, customs brokerage")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing as taught by Schreiber in the combination of Clarke, Zinder and Kilgore, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, the combination of Clarke, Zinder, Kilgore and Schreiber teaches all of the limitations of claim 6 above. Clarke further teaches:
wherein the service delivery/fulfillment stage further comprises, by the computing system: triggering service workflow fulfillment task(s) and communicating with the SVCs (Services Available in the Platform) (see [0069] "FIGS. 12A-12C provide a flow chart of an example method 1200 which supports the carrier-side interfacing with the CSIST framework 200 to request a shipment and subsequent processing" [0071] "Method further includes assigning the shipment to carrier and recording the shipment details in the CSIST database for access by the shipper and carrier (block 1216).")
Regarding the remaining limitations introduced in claim 7, Examiner is interpreting both limitations as contingent limitations. Specifically, the determining of whether a template is available is contingent on trade documents being determined to be required by the device of the service provider. The auto-generating at least one trade document is likewise contingent on a template being available. Examiner also notes that claim 7 is a method claim. Per MPEP 2111.04 II. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, only the “triggering” limitation taught above by Clarke is required to read on the claim under its broadest reasonable interpretation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore, Schreiber and Stroner.
Regarding claim 9, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
wherein the computing system is further connected with a shipper device of a shipper, and the booking request acceptance stage further comprises, by the shipper device: accepting a bidding offer (see [0062] "in response to completion of the negotiation and an acceptance of negotiated terms between the shipper and a carrier selected by the shipper, the system generates a contractual agreement". See Fig. 16 connection 1621 and [0122] for the computing system being connected to the shipper)
confirming rates after receiving a quotation from the service provider device (see [0062] "in response to completion of the negotiation and an acceptance of negotiated terms between the shipper and a carrier selected by the shipper, the system generates a contractual agreement for acceptance by the carrier within the carrier-view UI. The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details within a data module of the CSIST framework. The terms of the contractual agreement are thus made available for future viewing by both the carrier and the shipper" after shipper accepts, rate confirmed with carrier to draw up contract)
receiving information from SVCs (Services Available in the Platform), wherein the SVCs comprises sea freight, (see [0036] "the disclosure is described from the perspective of a trucking industry, where the carrier is a trucker and the equipment is a truck (on-land motor vehicles), It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment, such as aircrafts and aircraft pilots and water-based equipments and their captains/owners" and [0112] "Additional features supported by CSIST framework includes...providing a fully insured and bonded service; providing owner-carrier liability insurance to a negotiated amount; providing shipper loss liability insurance covered to a negotiated amount")
triggering a bidding engine when the offer bidding setting is on (see [0071] "In response to selection of the shipment by the carrier, method optionally includes enabling/facilitating completion of contract negotiations with the shipper, including for example, terms related to shipping cost, pick-up and/or delivery time, and special rules for the carrier to follow (block 1214)" [0049] "Recalculation and/or negotiation module 246 allows a shipper and a carrier to engage in an online negotiation of rates for particular shipment that is presented on the carrier-view UI" can optionally enable negotiations/bidding over shipping rates)
sending and receiving information by the bidding engine to and from the shipper device and the service provider device (see [0062] "Additionally, the system enables bi-directional negotiating of shipping particulars, including pricing, for the shipment between the registered shipper and the qualified carriers.")
auto-generating a quotation when rates are not available (see [0048] "It is appreciated that...the base rate is a variable rate depending on a type of shipment and one or more other factors, such as a distance of travel...the rate for each shipment can be negotiated between the shipper and a selected carrier. The base rate 234 can then be an initial rate that is presented along with the shipment on the carrier-view UI" in the embodiment where the base rate not pre-established by platform as a set number, the base rate is auto-generated based on distance, etc. Calculated base rate serves as an opening offer when bidding)
storing generated quotations in the cloud database (see [0062] "The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details within a data module of the CSIST framework" and [0079] "these functional modules utilize and/or generate specific data, which data is stored as information and/or data within storage 125 and/or within cloud database 180")
Clarke further teaches shipment documentation in [0075]. Also, Clarke teaches in [0036] that “It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment”. However, the combination of Clarke, Zinder and Kilgore does not explicitly teach templates being selected based on a generated quotation and SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing. Schreiber teaches:
the SVCs comprises sea freight, container yard, trucking, port, freight forwarding, custom brokerage, warehousing, air freight, and insurance (see [0032] "The term “shipment service” as used herein is meant to include, without limitation, any of: an offered shipment service from a first service area to a second service area, such as the service areas of a trucking service; and a particular shipment service departing from a hub (including a port, airport, depot, warehouse or container yard), such as a particular ship departing from a port, a particular flight departing from an airport, a particular rail service departing from a rail terminal, or a particular truck departing from a depot." [0049] "fees may be associated with...optional extra services such as documentation, insurance, customs brokerage")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing as taught by Schreiber in the combination of Clarke, Zinder and Kilgore, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Clarke, Zinder, Kilgore and Schreiber still does not explicitly teach selecting templates based on a generated quotation. Stroner teaches:
and selecting templates based on the generated quotation (see [0058] “In step 802, the load management unit 120 receives document requirements from a supplier associated with a specific load. The document requirements may include specific forms or documents that are required from a carrier to initiate an automatic payment")
One of ordinary skill in the art would have recognized that applying the known technique of receiving document requirements based on the supplier of the quotation of Stroner to the freight management system of Clarke, Zinder, Kilgore and Schreiber would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stroner to the teaching of the combination of Clarke, Zinder, Kilgore and Schreiber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining whether a trade document and/or other documents are necessary. Further, applying determining whether a trade document and/or other documents are necessary to the combination of Clarke, Zinder, Kilgore and Schreiber would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient providing of documents in Clarke [0078] because the service provider will only provide trade/other documents that are selected by the shipper and will know which documents are/are not required.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore, Krikorian et al. (U.S. Pre-Grant Publication No. 2008/0033878, hereafter known as Krikorian) and Viarengo et al. (U.S. Pre- Grant Publication No. 2006/0095358, hereafter known as Viarengo).
Regarding claim 10, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
and proceeding with payment if the shipper did not opt for financing (see [0051] "Payment module 262 performs a function of receiving payment from the shipper and, once verification of the shipment completion is made, forwarding that payment to the carrier account" and [0048] "Shipper payment method 224 can be a credit card or bank account or PayPal account that is established by the shipper to pay for shipments that are completed by a registered carrier of the framework 200" funds transferred from shipper bank account immediately at completion of shipment. No credit or financing in Clarke)
As discussed directly above, Clarke teaches payment completed immediately upon completion of the shipment. Therefore, the combination of Clarke, Zinder and Kilgore does not teach the device of a shipper receiving an invoice from a platform, acknowledging the invoice and accepting charges, and determining whether there are credit terms or if the shipper opted for financing. Krikorian teaches:
determining whether there are credit terms (see [0043] "(iv) determining the payment terms, i.e., if it is an immediate or delayed PO. In the present exemplary embodiment, a delayed PO may have payment terms such as, for example, "net 15," "net 30," etc. There could also be no payment terms at all, which would preferably be considered a special case of a delayed PO")
One of ordinary skill in the art would have recognized that applying the known technique of determining payment terms of Krikorian to the freight management system of Clarke, Zinder and Kilgore would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Krikorian to the teaching of the combination of Clarke, Zinder and Kilgore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining if there are credit terms. Further, applying determining if there are credit terms to the combination of Clarke, Zinder and Kilgore would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more flexibility in the payment for the shipment compared to the required payment upon completion of the shipment in Clarke.
The combination of Clarke, Zinder, Kilgore and Krikorian still does not teach the device of a shipper receiving an invoice from a platform, acknowledging the invoice and accepting charges, and determining whether the shipper opted for financing. Viarengo teaches:
wherein the service payment stage further comprises, by the shipper device: receiving an invoice from the computing system; acknowledging the invoice and accepting charges (see Fig. 4 elements 427 and 428 as well as [0030] "The system forwards an invoice approval request 416 to the buyer who receives the request 427. The buyer approves the invoice 428")
determining whether the shipper opted for financing if there are no credit terms (see [0031] "In FIG. 5, the buyer or seller optionally may create a trade finance request 531 which the system forwards as a notification 512 to an interested party, such as a bank" [0032] "If the request comes from the buyer to pay from a pre-arranged revolving line of credit (not shown), the bank optionally can pay the seller in due course")
One of ordinary skill in the art would have recognized that applying the known technique of receiving an invoice and determining if a shipper opted for financing of Viarengo to the freight management system of Clarke, Zinder, Kilgore and Krikorian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Viarengo to the teaching of the combination of Clarke, Zinder, Kilgore and Krikorian would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving/acknowledging an invoice and determining whether the shipper opted for financing. Further, applying receiving/acknowledging an invoice and determining whether the shipper opted for financing to the combination of Clarke, Zinder, Kilgore and Krikorian would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more flexible payment options for a shipper who is unable/unwilling to pay the shipment cost at the completion of the shipment.
Novel/Non-Obvious
Regarding claim 8, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1, on which claim 8 depends. The individual limitations introduced in claim 8 are taught by Schreiber, Stroner, Krissman (U.S. Pre-Grant Publication No. 2019/0332660, hereafter known as Krissman), Yang (Chinese Patent No. 1050961 72, published 11/25/2015 and hereafter known as Yang), Viarengo, Lidow (U.S. Pre-Grant Publication No. 2005/0177435, hereafter known as Lidow) and Mayotte (https://www.usnews.com/education/blogs/student-loan-ranger/201 4/07/23/understand-the- pieces-of-your-student-loan-payment (published 7/23/2014, Waybackmachine dated 08/17/2014, hereafter known as Mayotte) as described in the 35 U.S.C. 103 rejection of claim 8 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Schreiber, Stroner, Krissman, Yang, Viarengo, Lidow and Mayotte would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 8 is non-obvious over the prior art of record.
Regarding claim 11, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1, on which claim 11 depends. The individual limitations introduced in claim 11 are taught by Viarengo, Stroner and Lidow as described in the 35 U.S.C. 103 rejection of claim 11 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Viarengo, Stroner and Lidow would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 11 is non-obvious over the prior art of record.
Regarding claim 15, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13, on which claim 15 depends. The individual limitations introduced in claim 15 are taught by Schreiber, Stroner, Krissman, Yang, Viarengo, Lidow and Mayotte as described in the 35 U.S.C. 103 rejection of claim 15 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Schreiber, Stroner, Krissman, Yang, Viarengo, Lidow and Mayotte would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 15 is non-obvious over the prior art of record.
Regarding claim 16, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13, on which claim 16 depends. The individual limitations introduced in claim 16 are taught by Schreiber, Viarengo, Stroner and Krikorian as described in the 35 U.S.C. 103 rejection of claim 16 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Schreiber, Viarengo, Stroner and Krikorian would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 16 is non-obvious over the prior art of record.
Regarding claim 17, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13, on which claim 17 depends. The individual limitations introduced in claim 17 are taught by Viarengo, Stroner and Lidow as described in the 35 U.S.C. 103 rejection of claim 17 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Viarengo, Stroner and Lidow would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 17 is non-obvious over the prior art of record.
Regarding claims 12 and 18, the limitations of these claims are taught individually in claims 1-11 and 13-17, respectively. However, the combination of these limitations in claims 12 and 18 adds more interoperability between the individual features of the devices of the service provider, shipper, bank partner, and platform that makes these claims non-obvious over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amling et al. (U.S. Pre-Grant Publication No. 2005/0149373) teaches a global shipment system that provides end-to-end visibility of package movement
Banks et al. (U.S. Pre-Grant Publication No. 2019/0296895) teaches a shipping platform storing data in a blockchain
Miller et al. (U.S. Pre-Grant Publication No. 2015/0006428) teaches a bidding platform for shipping services
IBM Blockchain (“IBM and Maersk demo: Cross-border supply chain solution on blockchain”, video published 3/15/2017, screenshot taken from timestamp 1:54) teaches a blockchain storing trade documents 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                          

                                                                                                              /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/26/2022